Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 29, 2021.

Status of the Claims
           This action is responsive to the claim set filed 05/23/2021. 
	Claims 1-23 are pending.
Claims 8-9, 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-7, 10-11, 15-23 are under examination. 

Election/Restrictions
Applicant’s response filed 09/29/2021 to the Restriction/Election Requirement of 07/29/2021 is acknowledged.
Applicant has elected the invention of Group I, drawn to a method of producing cell-derived particles, and further elected the invention of Group I(a), wherein the cells are cultured in a suspension culture in the absence of insulin and albumin. Claims 1-7, 10-11, 15-23 are directed to Applicant’s elected invention.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s 8-9, 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.

	
Priority
	This application is a CONTINUATION IN PART of U.S. Patent Application No. 17/186,039 filed 02/26/2021 and of International Application No. PCT/IL2021/050432 filed 04/15/2021, claiming priority based on U.S. Provisional Patent Application No. 63/010,830 filed 04/16/2020. 
It is noted, however, that Applicant has not filed a certified copy of International Application No. PCT/IL2021/050432. A certified copy of International Application No. PCT/IL2021/050432 is requested in reply to this Office action. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2021; 08/16/2021; and 09/07/2021 are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Objections to Color Drawings/Specification
A color drawing petition was filed in your application 17/327,719 on 05/23/2021. The petition was dismissed. MPEP 608.02, part VIII states:
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111 unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13). 

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     

Since the color petition of 05/23/2021 was not granted in the decision of 08/24/2021, the color drawings or color photographs filed 05/23/2021 are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification filed 05/23/2021 is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 05/23/2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.

Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
TM medium (also referred to herein as Expi medium).” However, in other portions of the specification, the tradename Expi293TM is expressly identified as an example of (species of) “Expi medium”. See page 27, lines 19-20 “Expi medium (e.g. Expi293™ medium, available for example from Thermo Fisher Scientific)”; and page 27, lines 27-28, “Expi medium (e.g. Expi293™)”. It is further noted that the specification fails to identity any species of “Expi medium” other than a cell culture medium sold under the tradename Expi293™. To the extent that the phrase “Expi medium” refers to the tradename Expi293™, use of the phrase “Expi medium” throughout the specification is objected to as an improperly demarcated trademark. Applicant should be careful not to introduce new matter in any amendment to the specification.
	It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
	Claims 16 and 23 are objected to because of the following informalities:
Claims 16 and 23 recite the abbreviation “ARMM” and “HEK-293”, respectively, without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). For “ARMM” see page 19, lines 5-10, of the specification. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “Expi medium”, as recited in claim 5, is undefined. It is unclear what Applicant considers to be a cell culture medium that is “Expi medium”, as opposed to a cell culture medium that is not “Expi medium.” In other words, the claim fails to define the composition of an “Expi medium”. It is also noted that the phrase “Expi medium” is undefined in the specification of the instant application but appears to be an attempt to refer to the tradename Expi293™. See page 70, lines 5-6, “Expi293TM medium (also referred to herein as Expi medium).” However, in other TM is expressly identified as an example of (species of) “Expi medium.” See page 27, lines 19-20 “Expi medium (e.g. Expi293™ medium, available for example from Thermo Fisher Scientific)”; and page 27, lines 27-28, “Expi medium (e.g. Expi293™)”. It is further noted that the specification fails to identity any species of “Expi medium” other than a cell culture medium sold under the tradename Expi293™. To the extent that the phrase “Expi medium” refers to the tradename Expi293™, Applicant is reminded that, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cell culture medium and, accordingly, the identification/description is indefinite.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites wherein said cell-derived particles have a mean particle diameter of "about 80 to about 220 nm." The recitation is indefinite because the unit of measurement corresponding to 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "healthy cell" in claim 20 is a relative term which renders the claim indefinite. The term "healthy cell" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, it is not clear what Applicant considers to be a cell that is "healthy," as opposed to a cell that is not "healthy." For example, it is unclear if Applicant merely considers a "healthy cell" to be a cell derived from a healthy subject, or whether some other characteristic is required for the cell to be considered a "healthy cell."


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites “wherein when said cells are cultured in a suspension culture, said preparation of the cell-derived particles comprises at least about 3 times more cell derived particles as compared to cells cultured in a 2D culture.” Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the recitation merely states intended results which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. Essentially the claim merely serves to communicate an intended result of wherein three times as many cell-derived particles are produced when the cells are cultured in suspension culture as compared to when the cells are cultured in 2D culture (i.e., adherent cell culture). For these reasons, claim 11 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. “CD24 is a marker of exosomes secreted into urine and amniotic fluid” Kidney International (2007) 72, 1095–1102, of record in IDS; as evidenced by US 2014/0314675 A1 to Yamazaki et al.
Keller discloses a method of isolating exosomes from a biological sample comprising cells presenting CD24 so as to obtain a preparation of CD24+ exosomes substantially devoid of intact cells. See Abstract; Figure 2a; and page 1101, col. 2. See also page 1097, col. 1; and Figure 4.
Keller discloses steps of modifying cells to present CD24 and culturing the modified cells prior to isolating exosomes from the cells. See page 1097, col. 1; see Figure 4.
With respect to claim 15, SEQ ID NOs: 8-9 are 100% identical to the naturally occurring amino acid and nucleic acid sequences of CD24, as evidenced by US 2014/0314675 A1 to Yamazaki et al. (alignments provided below). 
With respect to claim 17, Keller discloses that exosomes are membrane vesicles with a size of 40-100 nm. See page 1095, col. 2. Keller discloses that the exosomes (vesicles) isolated from human urine were of variable size ranging predominantly from 20 to 100 nm. See page 1096, col. 2.
With respect to claims 19 and 22, Keller discloses that the cells are of human kidney origin. See section titled “Origin of CD24-positive exosomes” on pages 1096-1097.







Alignment between instant SEQ ID NO: 8 and SEQ ID NO: 11 of US 2014/0314675 A1:

    PNG
    media_image1.png
    354
    706
    media_image1.png
    Greyscale



Alignment between instant SEQ ID NO: 9 and SEQ ID NO: 18 of US 2014/0314675 A1:

    PNG
    media_image2.png
    178
    586
    media_image2.png
    Greyscale





Claims 1-5, 15-16, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runz et al. “Malignant ascites-derived exosomes of ovarian carcinoma patients contain CD24 and EpCAM”, Gynecologic Oncology 107 (2007) 563–571, of record in IDS; as evidenced by US 2014/0314675 A1 to Yamazaki et al.
Runz discloses a method of isolating exosomes from a biological sample comprising cells presenting CD24 so as to obtain a preparation of CD24+ exosomes substantially devoid of intact cells. See Abstract; see sections titled “Cells” and “Isolation of membrane vesicles and protein precipitation of cell culture supernatants” on page 564.
Runz discloses steps of genetically modifying the cells to present CD24 and culturing the genetically modified cells prior to isolating the exosomes. See sections titled “Cells” and “Isolation of membrane vesicles and protein precipitation of cell culture supernatants” on page 564.
Runz discloses wherein the cells are cultured in serum-free culture medium. See section titled “Isolation of membrane vesicles and protein precipitation of cell culture supernatants” on page 564. With respect to claim 5, the term “Expi medium” is undefined in the claims. The culture medium of Runz is interpreted to read on “Expi medium” because said culture medium is serum-free.
With respect to claim 15, SEQ ID NOs: 8-9 are 100% identical to the naturally occurring amino acid and nucleic acid sequences of CD24, as evidenced by US 2014/0314675 A1 to Yamazaki et al. (alignments provided above). 
With respect to claim 19, Runz discloses that the cells are of human tissue origin. See section titled “Cells” on page 564.
With respect to claim 20, the phrase “healthy cells” is a relative phrase and not defined by the claim. The cells of Runz were viable and capable of growth in cell culture. See sections titled “Cells” and “Isolation of membrane vesicles and protein precipitation of cell culture supernatants” on page 564. Accordingly, the cells of Runz are interpreted to read on “healthy cells.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0085284 A1 to Villiger et al. (published 21 Mar 2019); in view of Runz et al. “Malignant ascites-derived exosomes of ovarian carcinoma patients contain CD24 and EpCAM”, Gynecologic Oncology 107 (2007) 563–571, of record in IDS; US 2018/0221445 A1 to Arber et al.; and US 2014/0314675 A1 to Yamazaki et al.
Villiger discloses a method of producing exosomes comprising a step of isolating exosomes from HEK-293 cells (human embryonic kidney cells) cultured in suspension in serum-free culture medium. See paragraphs [0001-0004, 0032, 0034, 0038, 0044, 0048].
Villiger discloses wherein the exosomes comprise a therapeutic agent attached to their surface. See paragraphs [0042, 0103]. Villiger further discloses that the producer cells (e.g. HEK 293 cells) are engineered to comprise an exogenous nucleic acid sequence encoding a protein, wherein the engineered cells are generated by a step of transfection (i.e. genetic modification). See paragraph [0048]. Villiger does not disclose wherein the engineered cells are modified to present CD24. Prior to the effective filing date of the instantly claimed invention, Runz discloses a method of isolating exosomes from a biological sample comprising cells genetically modified to present CD24 so as to obtain a preparation of CD24+ exosomes substantially devoid of intact cells. See Abstract; see sections titled “Cells” and “Isolation of membrane vesicles and protein precipitation of cell culture prima facie obvious to one of ordinary skill in the art to genetically modify the producer cells (e.g. HEK 293 cells) of Villiger to present CD24 with a reasonable expectation of success because Runz reduces to practice the isolation of CD24+ exosomes from cells genetically modified to express CD24. An artisan would be motivated to genetically modify the producer cells (e.g. HEK 293 cells) of Villiger to present CD24 because Arber discloses the therapeutic applications of a membrane vesicle presenting CD24.
With respect to claim 5, the term “Expi medium” is undefined in the claims. The culture medium of Villiger is interpreted to read on “Expi medium” because said culture medium is chemically-defined, serum-free, and animal-derived component-free (ACF). See paragraphs [0032, 0034]. 
With respect to claim 7, Villiger does not disclose wherein the suspension cell culture comprises insulin and albumin. There is no teaching or suggestion found in Villiger to include or add insulin and albumin to the suspension cell culture. As discussed above, Villiger discloses use of culture medium that is chemically-defined, serum-free, and animal-derived component-free (ACF). Accordingly, the negative limitation wherein the suspension culture is in the absence of insulin and albumin is considered prima facie obvious over Villiger.
With respect to claim 10, Villiger discloses wherein the yield of extracellular vesicle particles after 12-day culture is 3 x 1015 particles per 2.4 liters, which is equivalent to 1.25 x 1015 particles per 15 particles per liter, as disclosed by Villiger, is near the claimed amount of 1 x 1010 - 1 x 1015 particles per liter. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. Thus, absent a secondary consideration, the claimed amount would have been prima facie obvious over the cited prior art. 
With respect to claim 11, the claim recites “wherein when said cells are cultured in a suspension culture, said preparation of the cell-derived particles comprises at least about 3 times more cell derived particles as compared to cells cultured in a 2D culture.” Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the recitation merely states intended results which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. Essentially the claim merely serves to communicate an intended result of wherein three times as many cell-derived particles are produced when the cells are cultured in suspension culture as compared to when the cells are cultured in 2D culture (i.e., adherent cell culture). There is no requirement that the cited prior references expressly recognize the recited functional language, and accordingly claim 11 is considered prima facie obvious over the cited prior art.
With respect to claim 15, SEQ ID NOs: 8-9 are 100% identical to the naturally occurring amino acid and nucleic acid sequences of CD24, as evidenced by US 2014/0314675 A1 to Yamazaki et al. (alignments provided above). 
With respect to claim 17, Villiger defines the exosomes as 20-300 nm in diameter, preferably 40-200 nm in diameter. See paragraph [0042].

With respect to claim 20, the phrase “healthy cells” is a relative phrase and not defined by the claim. The cells of Villiger are viable and capable of growth in cell culture, and accordingly, the cells of Villiger are interpreted to read on “healthy cells.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/186,039 (claim set filed: 02/26/2021). 
Claim 5 of ‘039 is directed to a method of producing cell-derived particles comprising steps of
modifying cells to present CD24; and
isolating cell-derived particles from a biological same comprising said cells so as to obtain a preparation of cell-derived particles substantially devoid of intact cells.
Claim 6 recites wherein the cells are genetically modified to present CD24.
Claim 8 recites wherein CD24 is as set forth in SEQ ID NO: 9 or encodable by SEQ ID NO: 8. SEQ ID NOs: 8-9 of ‘039 are identical to SEQ ID NOs: 8-9 of the instant application.
Claim 26 recites wherein the cell-derived particles have a mean diameter of about 80 to about 220 nm.
Claim 27 recites wherein the cell-derived particles are exosomes

Claim 30 recites wherein the cell is a fibroblast cell or a kidney cell. A kidney cell is a cell of animal tissue origin.

Claims 3-7, 10-11, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/186,039 (claim set filed: 02/26/2021), as applied to claims 1-2, 15-22 above; in view of US 2019/0085284 A1 to Villiger et al. (published 21 Mar 2019).
Villiger discloses a method of producing exosomes comprising a step of isolating exosomes from HEK-293 cells (human embryonic kidney cells) cultured in suspension in serum-free culture medium. See paragraphs [0001-0004, 0032, 0034, 0038, 0044, 0048]. Villiger discloses wherein the exosomes comprise a therapeutic agent attached to their surface. See paragraphs [0042, 0103]. Villiger further discloses that the producer cells (e.g. HEK 293 cells) are engineered to comprise an exogenous nucleic acid sequence encoding a protein, wherein the engineered cells are generated by a step of transfection (i.e. genetic modification). See paragraph [0048]. Therefore, in view of Villiger, it would have been prima facie obvious to produce and isolate CD24+ exosomes, as claimed in ‘039, by use of HEK-293 producer cells cultured in suspension in serum-free culture medium, as taught by Villiger, in order to allow for high titer production of allogenic exosomes amendable to large scale manufacturing under current Good Manufacturing Practice (cGMP) conditions (see paragraph [0032] of Villiger).
With respect to claim 5, the term “Expi medium” is undefined in the claims. The culture medium of Villiger is interpreted to read on “Expi medium” because said culture medium is chemically-defined, serum-free, and animal-derived component-free (ACF). See paragraphs [0032, 0034]. 
prima facie obvious over the cited references.
With respect to claim 10, none of the claims of ‘039 are directed to a specific concentration or concentration range of cell-derived particles. Villiger discloses wherein the yield of extracellular vesicle particles after 12-day culture is 3 x 1015 particles per 2.4 liters, which is equivalent to 1.25 x 1015 particles per liter. See paragraph [0004]. 1.25 x 1015 particles per liter, as disclosed by Villiger, is near the claimed amount of 1 x 1010 - 1 x 1015 particles per liter. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. Thus, absent a secondary consideration, the claimed amount would have been prima facie obvious over the cited references. 
With respect to claim 11, the claim recites “wherein when said cells are cultured in a suspension culture, said preparation of the cell-derived particles comprises at least about 3 times more cell derived particles as compared to cells cultured in a 2D culture.” Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the recitation merely states intended results which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. Essentially the claim merely serves to communicate an intended result of prima facie obvious over the cited references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633